Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II & III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/03/2022.
Although the election is with traverse; however, Applicant does not raise any comment. Therefore, the restriction is maintained.

This is a reply to the application filed on 05/03/2022, in which, claim(s) 1-25 are pending.
Claim(s) 12-25 is/are withdrawn.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 03/28/2019 is/are accepted by The Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banginwar et al. (Pub. No.: US 2016/0364341 A1 – IDS; hereinafter Banginwar) in view of Harris et al. (Pub. No.: US 2009/0307770 A1; hereinafter Harris).
Regarding claim 1, Banginwar discloses a processor comprising:
a range register to store information that identifies a reserved range of memory associated with a secure arbitration mode (SEAM) of the processor (trusted memory in which the VMM stored ISR and hash + signature, can be control register of the processor [Banginwar; ¶44-47, 50; Fig. 1-2 and associated text]); and 
a processor core coupled to the range register, wherein the processor core comprises security logic to unlock the range register on a logical processor, of the processor core, that is to initiate the SEAM (processor may includes control registers for executing application and other ISR in secure logic [Banginwar; ¶44-47, 50; Fig. 1-2 and associated text]); and 
wherein the logical processor, via execution of the security logic, is to: 
store, in the reserved range of the memory identified by the information stored in the range register, a SEAM module and a manifest associated with the SEAM module (the TA page is loaded to the into allocated memory, and the ISR and hash + signature is stored in the register and is executed by the processor, the action is done at the TEE which is a trusted environments [Banginwar; ¶44-47, 50, 107-116, 165-167; Fig. 2, 7-8,15 and associated text]);
initialize a SEAM virtual machine control structure (VMCS) within the reserved range of the memory, the SEAM VMCS to control state transitions between a virtual machine monitor (VMM) and the SEAM module (the TA pages is loaded into allocated memory and is executed in the VM in which the VMM performs the integrity check using the hash +signatures [Banginwar; ¶44-47, 50, 107-116, 165-167; Fig. 2, 7-8,15 and associated text]); and 
authenticate the SEAM module using a manifest signature of the manifest (the ISR is authenticated using the signature and hash [Banginwar; ¶165-167; Fig. 2, 7-8,15 and associated text]). Banginwar discloses executing of TA in a TEE. Banginwar does not explicilty discloses wherein the SEAM module is to support execution of one or more trust domains; however, in a related and analogous art, Harris teaches this feature.
In particular, Harris teaches a processor chip with processor core and logic, used in perform trusted integrity checking and module control register to executed code in secure domain [Harris; ¶48-60; Figs. 2-3 and associated texts]. It would have been obvious before the effective filing date of the claimed invention to modify Banginwar in view of Harris with the motivation to securely verify and execute of trusted domain.

Regarding claim 2, Banginwar-Harris combination discloses the processor of claim 1, further comprising a plurality of measurement registers and a security virtual number (SVN) register, wherein the security logic is further to: 
record, into the plurality of measurement registers, a measurement, an identity, and a SVN value of the SEAM module (save the identifier and secure cookie value (SCV) to protect data structure in the register [Banginwar; ¶141-153]); and 
verify the SVN value against a previously recorded SVN value stored in the SVN register (the SVC is compared to the stored value [Banginwar; ¶150-153, 160]).

Regarding claim 4, Banginwar-Harris combination discloses the processor of claim 1, wherein the security logic is further to, in response to a request to load the SEAM module:
generate a page table to map the reserved range of the memory (mapping of memory address [Banginwar; ¶154-160; Fig. 13 and associated text]); 
generate a configurable number of software-writeable page directory pointer (PDP) structures to map additional memory, the additional memory to store data of the one or more trust domains (creating memory pointer to point back to the trusted allocated function with access right [Banginwar; ¶80-83, 134]); 
store, within the reserved range of the memory, the page table and the software-writable PDP structures (stored to pointer in return [Banginwar; ¶80-83, 134]); and
 store a page table pointer, which points to the page table, in the SEAM VMCS to establish a SEAM state on a subsequent execution of a SEAMCALL instruction (return instruction pointer [Banginwar; ¶80-83, 134]).

Regarding claim 5, Banginwar-Harris combination discloses the processor of claim 1, wherein the security logic is further to: 
initialize, with a data array, a configuration area within the reserved range of the memory; and initialize, within the data array, multiple SEAM VMCSs comprising the SEAM VMCS, each of which is assigned to a different logical processor of the processor core, wherein to initialize the multiple VMCSs comprises to initialize fields of each VMCS (the table mapping includes the range of virtual address allocated for RW access, it includes the address, size and rights of the memory range [Banginwar; ¶77-88]).

Regarding claim 8, Banginwar-Harris combination discloses the processor of claim 1, wherein the processor core is further to execute memory check firmware to: partition key identifier (ID) space according to a partition set by basic input/output system (BIOS) firmware within a configuration register upon boot, wherein the key ID spaced is partitioned between at least a first range of values that identify private key IDs and a second range of values that identify shared key IDs; and configuration lock the key ID space via a lock on the configuration register (using the key trust to access the register, this would ensure the secure boots and is shared with the TA [Banginwar; ¶37-42, 128, 188-189]).

Regarding claim 9, Banginwar-Harris combination discloses the processor of claim 1, wherein the logical processor is to execute the VMM, wherein the VMM is to call for execution of a SEAMCALL instruction, in response to which the processor core is to: transfer virtual root mode operational control to the SEAM module as a virtual machine (VM) exit; and register a call of the secure arbitration mode as a reason for the VM exit (running in root mode and using of VMentry and VMexit based on instruction call (Banginwar; ¶46-54, 68-69]).

Regarding claim 10, Banginwar-Harris combination discloses the processor of claim 9, wherein the processor core is further to: store a first state of the VMM into the SEAM VMCS; load, into the processor from the SEAM VMCS, a second state associated with the SEAM module; operate in a SEAM virtual root mode using the SEAM module with the second state loaded into the processor; and launch, using the SEAM module, a first trust domain (TD) to run in SEAM virtual non-root mode (root mode is the first state and non-root mode is the second state, in which the mapping of memory allocation for instruction/function [Banginwar; ¶73-81]).

Regarding claim 11, Banginwar-Harris combination discloses the processor of claim 10, wherein, in response to a system management interrupt, the processor core is further to: cause an exit from the first TD to the SEAM virtual root mode; retrieve confidential data from hardware registers that are associated with operation of the first TD within the SEAM; store a TD state of the first TD to a TD VMCS of the first TD stored in memory; and turn control over to the SEAM module, which is to call for execution of a SEAMEXIT instruction to transfer virtual root mode operational control to the VMM (switching between trusted and untrusted mode would requires VMexit and VMentry to new mode, the state are stored which allow to be resume later (Banginwar; ¶46-54, 68-69, 126-140]).

Allowable Subject Matter
Claim(s) 3, 6 and 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Dependent claim 3 are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In claim(s) 3:
“ wherein the manifest comprises a combination of at least two of: 
a manifest signers public key; 
a first digest of the manifest signers public key, wherein the first digest is the identity of the SEAM module that is recorded; 
a second digest of the SEAM module and associated loadable components; or 
attributes of the SEAM module; and 
wherein, to record the measurement of the SEAM module, the security logic is further to: 
generate a third digest of a combination of: (i) the SEAM module and associated loadable components; and (ii) the manifest signature; and 
record, in at least one of the plurality of measurement registers, the third digest as the measurement of the SEAM module…” in combination with other limitations recited as specified in the independent claim(s).

	
The following is an examiner’s statement of reasons for allowance: 
Dependent claims 6-7 are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In claim(s) 6:
 wherein the processor core is further to execute memory check firmware to:
 verify that the reserved range, which was programmed by basic input/output system (BIOS) firmware into the range register, does not overlap with other reserved ranges of the memory;
 verify that a multi-key, total memory encryption (MK-TME) engine of the processor is configured with integrity enabled;
configure a platform-reserved encryption key of the MK-TME engine to encrypt and integrity and replay protect data stored to the reserved range of the memory; and 
mark the reserved range the memory as valid in which to store the SEAM module.” in combination with other limitations recited as specified in the independent claim(s).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432